Citation Nr: 0737922	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  03-33 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel 
syndrome.

2.  Entitlement to service connection for left carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Clayton H. Walker, Jr., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel
INTRODUCTION

The veteran had active service from July 1974 to July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah and issued by the RO in Anchorage, 
Alaska, which denied the veteran's claims for service 
connection for right and left carpal tunnel syndrome.  

The veteran testified before the Board in February 2004.  A 
copy of the transcript of that hearing has been associated 
with the claims file.  In June 2004, the Board denied the 
veteran's appeal for service connection for right and left 
carpal tunnel syndrome.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a May 2007 judgment, the Court found 
that, as the Board had not discussed a statement of record 
indicating that there was a possibility that the claimed 
disabilities were service connected, the Board did not 
support its decision with a statement of reasons or bases 
adequate to facilitate informed review by the Court.  
Therefore, the Court vacated the June 2004 decision and 
remanded the appeal for further proceedings.

For the reason discussed more fully below, however, as the 
benefits sought on appeal have been granted by the RO, the 
appeal must be dismissed.  

The Board finds that an issue of entitlement to an effective 
date for the grant of for service connection for right and 
left carpal tunnel syndrome, prior April 7, 2001, is raised 
by the record.  This matter is referred to the RO for 
appropriate action.  







FINDINGS OF FACT

1.  In a May 2007 rating decision, the RO granted service 
connection for right carpal tunnel syndrome; as this was a 
grant of the benefit sought on appeal, the claim for service 
connection for right carpal tunnel syndrome includes no 
justiciable case or controversy for active consideration by 
the Board.

2.  In a May 2007 rating decision, the RO granted service 
connection for left carpal tunnel syndrome; as this was a 
grant of the benefit sought on appeal, the claim for service 
connection for left carpal tunnel syndrome includes no 
justiciable case or controversy for active consideration by 
the Board.


CONCLUSIONS OF LAW

1.  The veteran's appeal with respect to entitlement to 
service connection for right carpal tunnel syndrome is 
dismissed as no justiciable case or controversy is before the 
Board at this time.  38 U.S.C.A. §§ 7104, 7105, 7107 (West 
2002); 38 C.F.R. §§ 19.4, 20.101, 20.200, 20.204 (2007).

2.  The veteran's appeal with respect to entitlement to 
service connection for left carpal tunnel syndrome is 
dismissed as no justiciable case or controversy is before the 
Board at this time.  38 U.S.C.A. §§ 7104, 7105, 7107 (West 
2002); 38 C.F.R. §§ 19.4, 20.101, 20.200, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the Court vacated the Board's June 2004 decision, the 
veteran filed an application to reopen his claims for service 
connection for right and left carpal tunnel syndrome in 
February 2005.  In a June 2005 rating decision, the RO found 
that new and material evidence had not been submitted to 
reopen the claims.  The veteran filed a notice of 
disagreement to this rating decision.  The RO issued an 
August 2006 statement of the case, which reflects that the 
claims were reopened but denied on the merits.  In February 
2007, however, the RO obtained a medical opinion regarding 
whether there was a nexus between the veteran's bilateral 
carpal tunnel syndrome and service.  Based on this medical 
opinion, the RO issued a May 2007 rating decision that 
granted service connection for right carpal tunnel syndrome 
and left carpal tunnel syndrome, assigned a 10 percent rating 
for both disabilities, effective from April 7, 2001.  

While this rating decision has not yet become final (see 38 
U.S.C.A. § 7105), the veteran has not disagreed with the 
disability rating or effective date assigned.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, no issue 
relating to the veteran's bilateral carpal tunnel syndrome 
remains on appeal.

Since the benefits sought on appeal have been granted, the 
veteran's claims for service connection for right and left 
carpal tunnel syndrome must be dismissed as  there is no 
justiciable case or controversy as contemplated by 38 
U.S.C.A. §§ 7104, 7107 and 38 C.F.R. § 19.4.


ORDER

The appeal with respect to the claim to entitlement to 
service connection for right carpal tunnel syndrome is 
dismissed.

The appeal with respect to the claim to entitlement to 
service connection for left carpal tunnel syndrome is 
dismissed.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


